Citation Nr: 0117524	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability, 
to include thrombus of the superficial femoral vein.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1972 to August 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant's service medical 
records have not been obtained.  These should be obtained.

The claims folder contains medical records from Dr. Angelo 
Coppola Munoz dated between December 1997 and December 2000.  
These records indicate that Dr. Coppola has treated the 
appellant since June 1994.  Complete records should be 
obtained.  The appellant has also provided releases for 
Hospital Interamericano de Medicina Avanzada in Caguas, 
Puerto Rico and Hospital Pavia in Santurce, Puerto Rico.  
Records from these facilities should be obtained as well.

The Board notes that the record contains documents which 
appear to be forms for a disability claim with the Social 
Security Administration; however, records from the Social 
Security Administration have not been obtained.  If these 
records are relevant to the appellant's left leg disability, 
the RO should arrange to obtain them on remand.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A); 
see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well).

Finally, the Board notes that the appellant has been 
diagnosed with a leg left disability, thrombus of the 
superficial femoral vein, and has stated that symptoms of 
that disability have persisted since an injury to his left 
leg in service.  The appellant should be scheduled for a VA 
examination to determine the etiology of his left disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure the 
appellant's service medical records 
through official channels.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for a left leg 
disability, to include thrombus of the 
superficial femoral vein, since August 
1973, including records from Dr. Coppola, 
Hospital Interamericano de Medicina 
Avanzada, and Hospital Pavia.  After 
securing any necessary releases, the RO 
should obtain these records.

3.  The RO should contact the appellant 
to determine whether he has filed a claim 
with the Social Security Administration 
(SSA) related to his left leg disability.  
If so, the RO should contact the SSA in 
order to obtain the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The appellant should be afforded a VA 
examination to determine the etiology of 
any left leg disability, including 
thrombus of the superficial femoral vein.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims folder 
(including the appellant's service 
medical records), conduct an examination, 
and furnish an opinion as to whether it 
is at least as likely as not that the 
appellant has a left leg disability, 
including thrombus of the superficial 
femoral vein, that was incurred in 
service.  The rationale for this opinion 
should be stated in the examination 
report.  The examiner should comment on 
the March 27, 2000 statement by Dr. 
Coppola.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


